DETAILED ACTION
Claims 1,2 and 4-25 are pending. Claim 3 has been cancelled.
This action is in response to the amendment filed 1/18/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Applicant’s amendments and arguments overcome the prior objections.
Specification
Applicant’s amendments and arguments overcome the prior objections.
Claim Rejections - 35 USC § 112
Applicant’s amendments and arguments overcome the prior rejections.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Katherine McGuire on 4/27/2022.
The application has been amended as follows: 
In the claims
 Claim 1, line 4, “the other” has been changed to - -an other - -,

Claim 12, line 6, “the sealing sheet” has been changed to - -the second valve core - -,

Claim 13, line 2, “comprises a second” has been changed to - -comprises the second- -,
Claim 15, line 3, “valve core or the sealing sheet” has been changed to - -valve core - -,

Claim 23, line 2, “a spray” has been changed to - -the spray - -,
Line 5, “an air” has been changed to - -the air - -,

Claim 24, line 2, “an inflating” has been changed to - -the inflating - -,
Line 5, “an air” has been changed to - -the air - -,

Claim 25, line 2, “a spray bubble interface and an inflating” has been changed to - - the spray bubble interface and the inflating - -,
Line 6, “an air” has been changed to - -the air - -.
The reason for the changes are to correct the 112 issues.

	In the specification filed 1/18/2022
 Page 11, line 4, “against the sealing sheet 51” has been changed to - -against the second valve core 53- -,
Line 15, “valve core 53 or the sealing sheet 51.” has been changed to - - valve core 53.- -.

The reason for the change is to correct the 112 issue for new matter.

Allowable Subject Matter
Claims 1,2 and 4-25 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753